DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As per claim 1, line 5 recites “after being allocated” it is unclear from the context of the claim what is being allocated. Does this refer to allocating a composed information handling system? For examination purposes, examiner interprets the limitation as the allocation of a composed HIS.
As per claim 2, it is unclear from the context of the claim whether the restart of the composed system is in response to the monitored health of the computing resources of the system and the determination of the resource being in a compromised state. When reading claim 2 limitation “make a second determination that the at least one of the computing resources is marked for recomposition” it is unclear if the system control processor is making the determination on whether to mark the compromised resource, then why is it determined again in claim 2 by the same processor. For examination purposes, examiner interprets the claim as upon determined a compromised resource perform remedial actions including restarting/rebooting, resource reprovisioning, etc. and determine whether the reprovisioning was successful prior to allowing access to the system again. 
As per claims 6 and 7, it is unclear which element is sending the request to the processor to perform decomposition/allocation. For instance, if the resource is marked as compromised and recomposition is taking place, it is not clear how or which element decides and/or requests whether the compromised resource is decomposed/allocated. 
Claims 2-12 are dependent on claim 1 and fail to cure the deficiencies set forth above. Therefore, they are rejected under the same rationale above.
Regarding claim 13, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claims 14-16 are dependent on claim 13 and fail to cure the deficiencies set forth above. Therefore, they are rejected under the same rationale above
Regarding claim 17, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claims 18-20 are dependent on claim 17 and fail to cure the deficiencies set forth above. Therefore, they are rejected under the same rationale above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim limitations directed to monitoring the health status of a computing resource used in a composed information handling system to determine whether the computing resource should be marked as compromised, as drafted, recite functions that, under its broadest reasonable interpretation, cover functions that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “make a determination, based on the monitoring of the health of the computing resources, that at least one of the computing resources is in a compromised state” as drafted, are functions that, under its broadest reasonable interpretation, recite the abstract idea of a mental process.  The limitation encompasses a human mind carrying out the functions through observation, evaluation, judgment, and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas under Prong 1. 
            Under Prong 2, this judicial exception is not integrated into a practical application. The claims recite the following additional elements “persistent storage”, “system control processor”, and “based on the determination, mark the at least one of the computing resources for recomposition”  The “persistent storage” and “system control processor” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Lastly, the additional element of “based on the determination, mark the at least one of the computing resources for recomposition” fails to meaningfully limit the claim because it does not require any particular application of the recited “determination,” and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  See MPEP 2106.05(f).   Accordingly, the additional elements do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.   
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “persistent storage” and “system control processor”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, the limitation “based on the determination, mark the at least one of the computing resources for recomposition” does not require any particular application of the recited “determination” and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Accordingly, the claims are not patent eligible under 35 USC 101.

Regarding claims 2-8, 14-16, and 18-20 further describe the process of restarting and recomposing the compromised resource of claim 1, the additional limitations do include significantly more than the abstract idea as claims 2-6 discuss an integration into practical application and an improvement to the technology.

Regarding claims 9-10 further describe the type of resources that are included in an information handling system which fails to meaningfully limit the claim. Therefore, considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Regarding claims 11-12 further describe the step of monitoring the health status of the computing resource. With respect to the “monitors the health of the computing resources based on intercepted bare metal communications between the compute resource set and the hardware resource set” and “monitors the health of the computing resources based on health reporting functionality of hardware devices of the hardware resource set” in the context of these claims encompass an observation or evaluation of an assessment result based on comparing/evaluating two pieces of information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Regarding claim 13, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Regarding claim 17, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2021/0224093 A1) in view of Mueller et al. (US 2017/0195201 A1).

Regarding claim 1, Fu teaches the invention substantially as claimed including an information handling system for composing composed information handling systems (Abstract: Embodiments disclosed facilitate specification, configuration, orchestration, deployment, and management of composable distributed systems), comprising: 
persistent storage ([0079] Storage systems (SSDs)); and 
a system control processor ([0006] a processor-implemented method; [0007] a computer system may comprise a processor coupled to a memory and a network interface, wherein the processor is configured to: determine, based on a system composition specification for a composable distributed computing system, one or more cluster configurations, wherein the system composition specification comprises, for each cluster of one or more clusters) programmed to: 
after being allocated to a composed information handling system of the composed information handling systems ([0038] Orchestration may involve obtaining and allocating various resources associated with the distributed system including infrastructure, software, services. Orchestration may also include cloud provisioning, which refers to the process or obtaining and allocating resources and services (e.g. to a user).; [0060] periodically monitor distributed system composition and/or state during deployment, orchestration, runtime (i.e., after being allocated…), maintenance, and/or tear down): 
monitor health of computing resources of the composed information handling system ([0038] Monitoring, which may be an ongoing process, refers to the process of determining a system state (e.g. number of VMs, workloads, resource use, Quality of Service (QoS), performance, errors, etc.).); 
make a determination, based on the monitoring of the health of the computing resources, that at least one of the computing resources is in a compromised state ([0060] (b) determine that a current system composition and/or current system state is not in compliance with a system composition specification and/or target system state specification, respectively); and 
based on the determination, mark the at least one of the computing resources for recomposition ([0041] runtime failures or configuration errors, which may result in a current state of the system being inconsistent with the target state specification, may be flagged, and remedial action may be initiated to bring the state of the system into compliance with the target system state specification.).
	While Fu teaches marking the at least one computing resource and thereby initiating remedial actions, Fu does not expressly teach mark the at least one of the computing resources for recomposition.
	However, Mueller teaches an infrastructure management system that support hardware failure remediation after a determination is made of a failure in a hardware component of a composed system (See at least Abstract and [0016]). Further, Mueller teaches mark the at least one of the computing resources for recomposition ([0040] If hardware components are marked as bad in DM 114, WD 112 may not monitor the unhealthy components. WD 112 monitors only the healthy hardware and reports any failures to DM. In the specific case of disks, WD only monitors the disks that are marked as healthy in DM and provisioned. Once an issue is detected, WD 112 as in the previous workflow reports the hardware problem to DM 114. WD 112 can be configured to reports all hardware issues. The RS 116 can attempt to fix the issue following an escalating resolution pattern. In the final mitigation scenario, the RS 116 can requests PS 118 to reprovision (i.e., the degraded state provisioning) the machine.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mueller with the teachings of Fu to mark the failed resource for recomposition/reprovision. The modification would have been motivated by the desire of providing hardware failure remediation.

Regarding claim 2, Mueller teaches wherein the system control processor is further programmed to: 
identify a restart of the composed information handling system (Fig. 2A Step 226; [0044] RS 116 operates to perform repair operations (e.g., restart system services, soft reboot and hard reboot).); 
after identifying the restart, make a second determination that the at least one of the computing resources is marked for recomposition ([0040] If hardware components are marked as bad in DM 114; [0044] At step 222, RS 116 accesses health state information (e.g., pull hardware state) for hardware from DM 114 and attempts, at step 224, repair actions to repair the failed hardware component. When repair actions fail, as shown at step 226, RS 116 can communicate, at step 228, a request to perform remediation operations the hardware component. At step 230, PS 118 initiates remediation operations for the machine 210 (i.e., the hardware composite including the failed hardware component). Remediation operations (e.g., reprovisioning) can refer to degraded state reprovisioning of functional hardware components of the hardware composite while excluding failed hardware components.); 
based on the second determination: 
pause the restart ([0044]; reprovisioning of resources is performed as part of repair operations (e.g., restart system services, soft reboot and hard reboot)); 
while the restart is paused: request recomposition of the at least one of the computing resources ([0044] At step 230, PS 118 initiates remediation operations for the machine 210 (i.e., the hardware composite including the failed hardware component). Remediation operations (e.g., reprovisioning) can refer to degraded state reprovisioning of functional hardware components of the hardware composite while excluding failed hardware components.); 
obtain a response regarding the requested recomposition (Fig. 2A, Step 226 Repair Actions Fail, Step 228 Reprovision, and Step 230 Modify Provisioning); and 
resume the restart after receiving the response ([0044] At step 232, PS 118 initiates reprovisioning operations to attempt to reprovision the machine 210. [0045] At step 240, the WD 112 no longer monitors the failed disk, and the machine 210 communicates an indication that the reprovisioning was successfully completed to PS 118. At step 242, a communication is sent to RS 116 indicating the reprovision has succeeded.).

Regarding claim 3, Mueller teaches wherein the response indicates that at least a portion of at least one of the computing resources have been deallocated from the composed information handling system ([0044] If the additional hardware issues are detected during reprovisioning, PS 118 may fail the reprovisioning operations and mark the machine 210 as unhealthy, and take the machine 210 out of rotation.).

Regarding claim 4, Mueller teaches wherein the response further indicates that new computing resources have been allocated to the composed information handling system to replace the at least the portion of the at least one of the computing resources ([0002] The data center runs on hardware components that may occasionally fail. In some situations, failed hardware component can be easily replaced. [0020] Opportunistically scheduling repairs can include planning repairs to the hardware, such that, service level agreements (SLAs) with customers are not or are minimally impacted during repairs. Opportunistically scheduling repairs can also be based on availability of replacement hardware and technicians for performing repair operations.).

Regarding claim 5, Mueller teaches wherein the response indicates that replacement of the at least one of the computing resources has been delayed ([0017] Repair timelines for failed edge infrastructure hardware may be only performed in an ad-hoc basis and/or with possible delays).

Regarding claim 9, Fu teaches wherein the composed information handling system comprises a compute resource set, a hardware resource set, and a control resource set comprising the system control processor ([0026] The term “composable” refers to the capability to architect, build, and deploy customizable systems flexibly based on an underlying pool of resources (including hardware and/or software resources). The term end-to-end indicates that the composable aspects can apply to the entire system (e.g. both hardware and software and to each cluster (or composable unit) that forms part of the system). For example, the resource pool may include various hardware types, several operating systems, as well as orchestration, networking, storage, and/or load balancing options, and/or custom (e.g. user provided) resources. A composable distributed system specification may identify subsets of the above resources and detail, for each subset, a corresponding configuration of the resources in the subset, which may be used to realize (e.g. deploy and instantiate) and manage (e.g. monitor and reconcile) the specified (composable) distributed system. Thus, the composable distributed system may be some specified synthesis of resources (e.g. from the resource pool) and a configuration of those resources. In some embodiments, resources in the resource pool may be selected and configured in order to specify the composable system as outlined herein. Composability, as used herein, also refers to the declarative nature of the system composition specification, which may directed to the composition (or configuration) of the desired distributed system and the state of the desired distributed system rather than focusing on the steps, procedures, and mechanics of how the distributed system is put together. In some embodiments, the desired composition and/or state of the (composable) distributed system may be altered by simply by changing parameters associated with the system composition specification and the specified changes may be automatically implemented as outlined further herein. As an example, because different providers (e.g. cloud providers) may have different procedures/mechanics etc. to implement similar distributed systems, composability frees the user from the mechanics of realizing a desired distributed system and facilitates user focus on the composition and state of desired distributed system without regard to the provider (e.g. whether Amazon or Google Cloud) or the mechanics involved.).

Regarding claim 10, Fu teaches wherein the control resource set presents abstracted computing resources of the hardware resource set as bare metal resources to the compute resource set ([0106] In some embodiments, tenant node(s) 270.sub.i.sup.w_k where 1≤w≤W_k, and W_k is the number of nodes in node pool k in cluster T.sub.i 207-i, may be “bare metal” or hardware nodes without an OS, that may be composed into a distributed computing system (e.g. with one or more clusters) in accordance with system composition specification 150 as specified by a user).

Regarding claim 11, Fu teaches wherein system control processor monitors the health of the computing resources based on intercepted bare metal communications between the compute resource set and the hardware resource set ([0038] Monitoring, which may be an ongoing process, refers to the process of determining a system state (e.g. number of VMs, workloads, resource use, Quality of Service (QoS), performance, errors, etc.). [0186] Thus, composable distributed system may afford distributed system/application designers flexibility, the ability to customize clusters down to bare metal, and facilitate automatic system configuration. In addition, as outlined above, changes to the system composition specification may be automatically applied to bring the system composition and system state into compliance with the (changed) system composition specification. In addition, when system composition and/or system state deviates from the composition and state specified in the system composition specification (e.g. because of failures, errors, and/or malicious actors), the system composition and system state may be automatically brought into compliance with the system composition specification).

Regarding claim 12, Fu teaches wherein system control processor monitors the health of the computing resources based on health reporting functionality of hardware devices of the hardware resource set ([0038] Monitoring, which may be an ongoing process, refers to the process of determining a system state (e.g. number of VMs, workloads, resource use, Quality of Service (QoS), performance, errors, etc.). [0060] (a) periodically monitor distributed system composition and/or system state during distributed system deployment, orchestration, run time, maintenance, and/or tear down (e.g. over the system lifecycle)).

Regarding claim 13, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.



Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tahhan et al. (US 2021/0111942 A1) SERVICE RESILIENCY USING A RECOVERY CONTROLLER. See at least Abstract
Macha et al. (US 2019/0205180 A1) METHODS, SYSTEMS AND APPARATUS TO DYNAMICALLY FACILITATE BOUNDARYLESS, HIGH AVAILABILITY M:N WORKING CONFIGURATION SYSTEM MANAGEMENT. See at least [0090], [0128-129], and [0157]. 
Jackson (US 2009/0199193 A1) SYSTEM AND METHOD FOR MANAGING A HYBRID COMPUTE ENVIRONMENT. See at least [0032].
McAlister et al. (US 2011/0099147 A1) PROVISIONING AND MANAGING REPLICATED DATA INSTANCES. See at least [0032].
Piet et al. (US 7,606,892 B2) Method And System Of Supporting A Computer Network Resource Pool.
Vedula et al. (US 2013/0007710 A1) Deploying Environments For Testing By Providing Instantaneous Availability Of Prebuilt Environments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195